Citation Nr: 1825564	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  14-32 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to March 1968.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office in St. Louis, Missouri (RO).  


FINDING OF FACT

The evidence is at least in equipoise on the question of whether the Veteran is able to secure and follow substantially gainful, more than marginal, employment due to service-connected disabilities.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for a TDIU have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 3.340, 3.341, 4.16(a) (2018).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

TDIU Law and Analysis

TDIU ratings may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  For the purpose of one 60 percent or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16 (a).  Even when the percentage requirements are not met, entitlement to a total rating, on an extraschedular basis, may nonetheless be granted, in exceptional cases, when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. §§ 3.321 (b), 4.16(b). 

Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage. Moore v. Derwinski, 1 Vet. App. 356 (1991).  In evaluating a veteran's employability, consideration may be given to his or her level of education, special training, and previous work experience in arriving at a conclusion, but not to age or impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2018).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  38 C.F.R. §4.16 (a).

The Veteran is service-connected for bilateral hearing loss, rated 90 percent disabling, and tinnitus, rated 10 percent disabling.  He has been in receipt of a combined 90 percent rating for the entire appeal period.  Accordingly, the Board finds that for the entire rating period, the Veteran has met the schedular criteria for a TDIU.  Therefore, application of a TDIU is appropriate so long as the severity of the Veteran's service-connected disabilities warrants such a rating.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

The next step is to determine whether the Veteran was unemployable due to service-connected disabilities.  38 C.F.R. §§ 3.340 (a)(1), 4.15 (2018).  In March 2011 and July 2011 Veteran's Applications for Increased Compensation Based on Unemployability, the Veteran identified having a high school education with no other education or training.  He had been employed on a farm as a laborer, and he reported that he was last employed full time as a school bus driver in 2007 or 2008.  He also did some work as a bell ringer for the Salvation Army in 2009 and 2010.  He was last employed full time in 2010.  The record shows that the Veteran has been unemployed for the entire appeal period.  

The Board finds that the evidence is at least in equipoise on the question of whether the Veteran is able to secure and follow substantially gainful, more than marginal, employment due to service-connected disabilities.  VA examinations and a private audiological evaluation show that the Veteran has significant difficulty with hearing and understanding conversations due to service-connected hearing loss and tinnitus.  The Veteran's most recent February 2018 VA audiological examination identified word recognition scores using the Maryland CNC of 42% for the left ear and 48% for the right ear.

There is conflicting evidence of record with regard to whether hearing loss and tinnitus render the Veteran unemployable.  An October 2013 private audiologist opined that severe bilateral hearing loss with very poor word recognition score and bilateral tinnitus rendered the Veteran unemployable.  The audiologist reasoned that the Veteran needed to avoid working in any environment in which there was any noise which may exacerbate hearing loss.  Additionally, his limitations would prevent verbal communication, face-to-face as well as by telephone, even with amplification.  His condition would pose a safety risk in any job setting involving transpiration/driving or being around heavy or moving machinery.  His service-connected hearing loss would significantly impair his employability in most job assignments with or without adaptation or amplification.  

Conversely, February 2018 VA audiologist opined that the Veteran would be able to function in an occupational environment with reasonable accommodations.  She reasoned that hearing loss and tinnitus alone should not prevent him from functioning independently in a loosely supervised situation noting that many individuals with this Veteran's degree of hearing loss or worse function well in many occupational settings.  The examiner stated, however, that his hearing loss may cause some problems depending on the vocation.  He may have difficulty understanding verbal instruction especially in a noisy environment and may have difficulty working in an environment that often requires him to use non face-to-face communication equipment, such as radios or intercoms.  However, these situations could be improved with amplification and/or assistive listening devices.

The Board finds that both the private and VA audiologist's opinions are probative, and are based on examination of the Veteran.  They both identify a degree of hearing loss that would limit or prevent non face-to-face communication, and limit understanding of verbal instruction even with amplification.  The private audiologist indicates that the Veteran would not be able to secure and follow substantially gainful employment in most job settings, i.e. more than marginal employment.  While the February 2018 VA examiner noted that many with the Veteran's degree of hearing loss did function well in many occupational settings, the examiner did recognize that his hearing loss could cause problems depending on vocation.  Given the Veteran's educational background and work history which includes farm work and work as a bus driver, there is a question, based on safety concerns and the degree of accommodation necessary for employment in areas he is potentially qualified for, of whether such employment would be considered marginal.  See 38 C.F.R. § 4.16 (a) (Marginal employment shall not be considered substantially gainful employment, and includes but is not limited to employment in a protected environment such as a family business or sheltered workshop.).  Given the conflicting evidence of record on this question, and resolving reasonable doubt in the Veteran's favor, the Board finds that for the entire appeal period, he is not able to secure and follow gainful or more than marginal employment due to service-connected disabilities and a TDIU is warranted. 


ORDER

For the entire appeal period, a TDIU is granted.  




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


